DETAILED ACTION

Status of Submission
This Office action is responsive to the amendment filed on January 12, 2021, which has been entered.

Original Disclosure – Definition
Application No. 14/514,160, which issued as Patent No. 9,346,471 (i.e., the patent for which reissue is sought), is identified as a continuation of prior Application No. 13/834,007 (now Patent No. 8,886,399). Accordingly, the “original disclosure” is the disclosure of Application No. 13/834,007 as filed on March 15, 2013. Any subject matter added to the disclosure (including the claims) during the earlier-concluded examination of either Application No. 13/834,007 or Application No. 14/514,160 does not constitute a part of the “original disclosure”.

Original Disclosure – “Selecting Input” and “Input Devices”
The original disclosure includes the following:
An in-vehicle computing system contains a gesture control module that allows a user to control components of the vehicle by performing gestures. The user first may provide a selecting input to indicate that he wishes to control one of the components. For example, the selecting input can include a pointing gesture directed at the component or a voice command identifying the component. The gesture control module analyzes the selecting input to identify the component. (Col. 2, ll. 21-28; emphasis added.)1
The operating environment 100 includes input devices, such as a camera system 132 and a microphone 134. The camera system 132 and/or microphone 134 can be part of the in-vehicle system 112 (as shown in FIG. 1) or can be in the MCD 102 (not shown), for example. In one embodiment, the camera system 132 includes a sensor that captures physical signals from within the vehicle (e.g., a time of flight camera, an infrared sensor, a traditional camera, etc). The camera system 132 is positioned to capture physical signals from a user such as hand or arm gestures from a driver or passenger. The camera system 132 can include multiple cameras positioned to capture physical signals from a single capture region in the vehicle or from various capture regions in the vehicle, e.g., driver seat, front passenger seat, second row seats, etc. Alternatively, the camera system 132 may be a single camera which is focused on one capture region (e.g., the driver seat), has a wide field of view, and can receive signals from more than one occupant of 
After capturing a physical signal, the camera system preferably 132 outputs a data signal representing the physical signal. The format of the data signal may vary based on the type sensor(s) that were used to capture the physical signals. For example, if a traditional camera sensor was used to capture a visual representation of the physical signal, then the data signal may be an image or a sequence of images (e.g., a video). In embodiments where a different type of sensor is used, the data signal may be a more abstract or higher-level representation of the physical signal. (Col. 3, ll. 29-38; emphasis added.)
The microphone 134 may capture audio signals from inside the vehicle. In one embodiment, the microphone 134 can be positioned so that it is more sensitive to sound emanating from a particular position (e.g., the position of the driver) than other positions (e.g., other occupants). The microphone 134 can be a standard microphone that is incorporated into the vehicle, or it can be a microphone incorporated into the MCD 102. The microphone 134 can be mounted so that it captures voice signals from the driver. For example, the microphone 138 may be positioned in the cabin or pointing toward the cabin and can be mounted on the ceiling, headrest, dashboard or other locations in/on the vehicle or MCD 102. (Col. 3, ll. 49-61; emphasis added.)
The gesture control module 136 sends control signals to the controllable components 142 based on inputs from the camera system 132 and (optionally) the microphone 134. After receiving one or more inputs, the module 136 may provide feedback to the user via the display 138 and/or the speaker 140 to provide confirmation that the user has performed a gesture or voice command correctly and/or prompt the user to provide an additional input. A detailed description of the components and operation of the control module 136 is presented below. (Col. 3, l. 62 – col. 4, l. 4; emphasis added.)
The voice recognition module 204 receives an output signal from the microphone 134 and performs a voice recognition algorithm on the received signal to recognize spoken words and other audio captured by the microphone 134. The voice recognition module 204 generates and outputs voice data representing words in the audio input. Similar to the gesture data, the voice data is a high-level machine-readable representation of the audio captured by the microphone. For example, the voice data may be a character string containing words that were spoken by the user. (Col. 6, ll. 35-44; emphasis added.)
The process 300 begins when the user performs a selecting input to identify one of the controllable components 142. The selecting input can be any combination of voice input, gesture input, and any other user input that can be captured by input devices within the vehicle. In the example shown in FIG. 4A, the selecting input includes a voice command 402 with the name of the component and a pointing gesture 404 directed toward the component. Although the pointing gesture 404 shown in FIG. 4A includes the user's entire arm, a pointing gesture 404 may alternatively be a different gesture that defines a direction. For example, the user may perform a pointing gesture 404 with a single finger while keeping the rest of his hand on the steering wheel. (Col. 8, ll. 20-32; emphasis added.)

Original Disclosure – “Computer-Implemented Method” and “Computing System”
The original disclosure:
Describes the prior art as teaching that “a vehicle may include an integrated computing system that allows a user to control various components of the vehicle by performing physical gestures on a touchscreen that displays a user interface” (col. 1, ll. 26-29).
Describes the claimed invention as a “computing system” that “allows a user to control a component of a vehicle by performing a gesture” (col. 1, ll. 38-39).
Describes the disclosed “computing system” as functioning to (a) identify a vehicle component based on a first selecting input in the form of a gesture performed by the user, (b) receive a first data signal representing the gesture, (c) perform gesture recognition on the first data signal to generate a first command for controlling the identified vehicle component, and (d) repeat the process for a second vehicle component. See col. 1, ll. 39-51. 
States that the disclosed “in-vehicle computing system contains a gesture control module that allows a user to control components of the vehicle by performing gestures” (col. 2, ll. 21-23).
Describes the disclosed “gesture control module” as functioning to (a) analyze a selecting input from a user indicating the vehicle component he wishes to control, which selecting input can include a pointing gesture directed at the component or a voice command identifying the component, and (b) analyze a control input in the form of an additional gesture performed by the user in order to generate a command for controlling the identified vehicle component. See col. 2, ll. 23-36.
Describes an operating environment 100 that includes (a) an in-vehicle computing system 112 comprising a hands-free telephone (HFT) controller 113 in wireless communication with a mobile communication device (MCD) 102, and (b) a remote server 122 connected to a cellular network 120 that is in wireless communication with both the in-vehicle computing system 112 and the MCD 102. See Fig. 1; col. 2, l. 50 – col. 3, l. 3; col. 4, ll. 37-55; col. 5, ll. 34-51.
States that the disclosed computer-performed functions are performed in any one of the in-vehicle computing system 112, the MCD 102, and the remote server 122, or in any combination of these devices and/or other devices. See col. 3, ll. 4-9.
Describes the in-vehicle computing system 112 as including a memory unit 114, a communications unit 116, and a processor 118. See Fig. 1; col. 4, ll. 45-55.
Describes the MCD 102 as a cellular phone, smart phone, personal device assistant (PDA), pocket personal computer, laptop computer, tablet computer, smart watch or other easily transportable device having a processor and communications capability. See col. 5, ll. 1-6.
Describes the MCD 102 as including a memory unit 104, a communications unit 106, and a processor 118. See Fig. 1; col. 5, ll. 6-8.
Describes the remote server 122 as including a memory unit 124, a communications unit 126, and a processor 128. See Fig. 1; col. 5, ll. 40-43.
States that the processors 108, 118 and/or 128 (a) process data signals, (b) may comprise a complex instruction set computer (CISC) architecture, a reduced instruction set computer (RISC) architecture, or an architecture implementing a combination of instruction sets, (c) may each include a single processor or multiple processors, and (d) can comprise an arithmetic logic unit, a microprocessor, a general purpose computer, or some other information appliance equipped to transmit, receive and process electronic data signals from the respective memory unit 104, 114, 124 and other devices. See col. 4, ll. 56-67.
States that the MCD 102 (a) includes an operating system, (b) can include various applications (e.g., iPhone™, Android™, Blackberry™, or Windows Mobile apps) either integrated into the operating system or stored in the memory unit 104 and executed by the processor 108, and (c) is commonly part of a larger suite of vehicle features and interactions. See col. 5, ll. 8-21.
Describes the network 120 as a cellular telephony network, the Internet, a public-switched telephone network (PSTN), a packet-switching network, a frame-relay network, a fiber-optic network, and/or other types of networks. See col. 5, ll. 52-57.
Describes the in-vehicle computing system 112 as further including the gesture control module 136. See Figs. 1-2; col. 5, ll. 59-61.
States that “[the] gesture control module 136 includes a gesture recognition module 202, a voice recognition module 204, a component identification module 206, a gesture angle module 208, a command generation module 210, and a command execution module 212” (col. 5, ll. 61-66).
States that the gesture control module 136 functions to (a) send control signals to controllable vehicle components 142 based on inputs from the camera system 132 and (optionally) the microphone 134, and (b) provide feedback to the user via the display 138 and/or the speaker 140 to provide confirmation that the user has performed a gesture or voice command correctly and/or prompt the user to provide an additional input. See col. 3, l. 62 – col. 4, l. 2.
Describes the gesture recognition module 202 as functioning to (a) receive a data signal from the camera system 132, and (b) perform a gesture recognition algorithm on the received data signal to thereby generate gesture data in the form of a high-level, machine-readable representation of the gesture captured by the camera system 132, e.g., three-dimensional coordinates representing the positions of the user’s elbow, wrist, fingertips and knuckles. See col. 6, ll. 4-21.
Describes the gesture recognition module 202 as functioning to (a) perform additional processing to determine a position of the hand, a plane representing the orientation of the hand, and the angle at which each joint is bent, and (b) output the hand position, orientation plane, and joint angles as the gesture data. See col. 6, ll. 22-34.
Describes the voice recognition module 204 as functioning to (a) receive an output signal from the microphone 134, (b) perform a voice recognition algorithm on the received signal to recognize spoken words and other audio captured by the microphone 134, and (c) generate and output voice data in the form of a high-level, machine-readable representation of the audio captured by the microphone, e.g., a character string containing words that were spoken by the user. See col. 6, ll. 35-44.
Describes the component identification module 206 as functioning to (a) analyze gesture data from the gesture recognition module 202 and/or voice data from the voice recognition module 204 to identify a vehicle component 142, and (b) output a component identifier, wherein the component identification module 206 (i) analyzes gesture data by generating a line matching the direction of a pointing gesture and finding the component 142 whose coordinates are closest to the line based on stored three-dimensional coordinates representing the position of each component, and (ii) analyzes voice data by matching the voice data to the closest stored name of each vehicle component. See col. 6, l. 45 – col. 7, l. 7.
Describes the gesture angle module 208 as functioning to analyze gesture data from the gesture recognition module 202 to measure one or more gesture angles associated with a gesture performed by the user, e.g., by establishing a reference position of the gesture and measuring one or more gesture angles as the hand or finger is tilted relative to the reference position. See col. 7, ll. 8-16.
Describes the command generation module 210 as functioning to generate a command for a component based on a component identifier from the component identification module 206 and one or more gesture angles from either the gesture angle module 208 or the gesture recognition module 202, with the command being a high-level instruction to adjust the identified component in a particular manner. See col. 7, ll. 17-28. For example, the module 210 selects the function to be controlled based on the component identifier, and the module 210 calculates parameters for controlling the selected function based on the gesture angles. See col. 7, ll. 29-61. 
Describes the command execution module 212 as functioning to (a) receive a command from the command generation module 210, and (b) send control signals to the identified component to cause the component to perform the command. See col. 7, l. 62 – col. 8, l. 3.
States that, while Fig. 1 shows the gesture control module 136 (i.e., all of its modules 202-212) within the in-vehicle computing system 112, some or all of the modules 202-212 can be positioned external to the in-vehicle system 112. Specifically, the modules 202-212 can be implemented as an application (e.g., 
Illustrates, in very general terms, a process 300 for selecting a component of the vehicle and controlling the component 142 with a gesture. See Fig. 3; col. 8, ll. 14-16.
Provides a relatively general description of the very high-level process 300 shown in Fig. 3 in conjunction with the example shown in Figs. 4A-4D. See col. 8, l. 16 – col. 10, l. 47. This general description describes the functions to be performed and the intended outcomes to be achieved, but fails to describe the specific structure for (a) carrying out the disclosed functions, and (b) achieving the intended outcomes. Here, “specific structure” refers to (i) specific structural characteristics of a special purpose computer system or its special purpose processor, and/or (b) specific programming (i.e., the algorithm2) required to transform a general purpose computer system having a general purpose processor into a special purpose computer system utilizing a special purpose processor for performing the disclosed functions and achieving the intended outcomes.
Illustrates, in general terms, a process 500 for measuring gesture angles. See Fig. 5; col. 10, ll. 49-50. 
Provides a relatively general description of the high-level process 500 shown in Fig. in conjunction with the examples shown in Figs. 6A-6C. See col. 10, l. 50 – col. 11, l. 50. This general description describes the functions to be performed and the intended outcomes to be achieved, but fails to describe the specific structure for (a) carrying out the disclosed functions, and (b) achieving the intended outcomes. Here, “specific structure” refers to (i) specific structural characteristics of a special purpose computer system or its special purpose processor, and/or (b) specific programming (i.e., the algorithm) required to transform a general purpose computer system having a general purpose processor into a special purpose 
Explains that:
Some portions of the detailed description are presented in terms of algorithms and symbolic representations of operations on data bits within a computer memory, which algorithmic descriptions and representations are the means used by those skilled in the data processing arts to most effectively convey the substance of their work to others skilled in the art. See col. 11, ll. 59-65.
An algorithm is conceived to be a self-consistent sequence of steps (instructions) leading to a desired result. See col. 11, ll. 65-67.
The steps of an algorithm are those requiring physical manipulations of physical quantities. Usually, these quantities take the form of electrical, magnetic or optical signals capable of being stored, transferred, combined, compared and otherwise manipulated. It is convenient to (a) refer to these signals as bits, values, elements, symbols, characters, terms, numbers, or the like, and (b) refer to certain arrangements of steps requiring physical manipulations or transformation of physical quantities or representations of physical quantities as modules or code devices. Such terms used as convenient labels for physical quantities are to be associated with the appropriate physical quantities. See col. 11, l. 67 – col. 12, l. 14.
Unless specifically stated otherwise, terms such as “processing”, “computing”,  “calculating”, “determining” or “displaying”, refer to the action and processes of a computer system, or similar electronic computing device (such as a specific computing machine), that manipulates and transforms data represented as physical (electronic) quantities within the computer system memories or registers or other such information storage, transmission or display devices. See col. 12, ll. 14-24.
Certain aspects of the embodiments include process steps and instructions described in the form of an algorithm, which process steps and instructions could be embodied in software, firmware or hardware, and when 
The apparatus for performing the disclosed operations may be specially constructed, e.g., a specific computer, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in a computer readable storage medium that is suitable for storing electronic instructions coupled to a computer system bus. See col. 12, ll. 34-49.

Claim Interpretation – BRI Standard
During examination, the pending claims are normally interpreted according to the broadest reasonable interpretation standard (hereinafter, the “BRI standard”). That is, claims are given their broadest reasonable interpretation consistent with the specification, and limitations in the specification are not read into the claims. See MPEP 2111 et seq.

Claim Interpretation – Lexicographer Exception to BRI Standard
A first exception to the BRI standard occurs when there is lexicographic definition in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. See MPEP 2111.01, section IV. 

After careful review of the original disclosure, the examiner finds that the applicant is not their own lexicographer with respect to any claim terms since the applicant has not set forth any special definitions of any claim terms that differ from the plain and ordinary meaning they would otherwise possess.

Claim Interpretation – Sources Supporting Findings under BRI Standard
For claim terms that are not lexicographically defined by the applicant (see discussion of the lexicographer exception above) and that do not invoke 35 USC 112, 6th paragraph (see 

The examiner’s findings concerning the proper BRI standard for certain claim terms are supported by two sources:
The Seventh Edition of IEEE 100: the Authoritative Dictionary of IEEE Standards Terms.
Chapter 15 (“Microprocessors”) of the Sixteenth Edition of Electrical Engineer’s Reference Book.
With respect to these two sources, the examiner provides the following summary of the manner in which these sources (a) define certain claim terms and/or (b) explain a person of ordinary skill in the art’s (POSITA’s) understanding of the plain and ordinary meanings these terms possessed at the time the invention was made. The following discussion of the cited sources is only a guide to claim terminology since claim terms must be interpreted in the context of their surrounding claim language, and the following discussion is not intended to be exhaustive in any way:
The Seventh Edition of IEEE 100: the Authoritative Dictionary of IEEE Standards Terms defines computer as (citing only the relevant definitions):
(2) (A) (software) A functional unit that can perform substantial computation, including numerous arithmetic operations, or logic operations without intervention by a human operator during a run. 
(B) (software) A functional programmable unit that consists of one or more associated processing units and peripheral equipment, that is controlled by internally stored programs, and that can perform substantial computation, including numerous arithmetic operations or logic operations, without human intervention.
(3) A device that consists of one or more associated processing units and peripheral units, that is controlled by internally stored programs, and that can perform substantial computations, including numerous arithmetic operations, or logic operations, without human intervention during a run. Note: May be stand alone, or may consist of several interconnected units.
The Seventh Edition of IEEE 100: the Authoritative Dictionary of IEEE Standards Terms defines computer system as: 
(1) (software) A system containing one or more computers and associated software.
(2) A system containing one or more computers, peripheral devices and associated software. Synonym: computing system.
The Seventh Edition of IEEE 100: the Authoritative Dictionary of IEEE Standards Terms defines data processing as (citing only the relevant definition):
(1) The systematic performance of operations upon data, such as data manipulation, merging, sorting, and computing.
The Seventh Edition of IEEE 100: the Authoritative Dictionary of IEEE Standards Terms defines processor as (citing only the relevant definitions): 
(1) (A) (computers) (hardware). A data processor. 
(B) (computers). A system or mechanism that accepts a program as input, prepares it for execution, and executes the process so defined with data to produce results. Note: A processor may consist of an interpreter, a compiler and run-time system, or other mechanism, together with an associated host computing machine and operating system, or other mechanism for achieving the same effect. A compiler in itself, for example, does not constitute a processor.
(4) (A) A device that interprets and executes instructions, consisting of at least an instruction control unit and an arithmetic unit. 
(B) A device that contains a central processing unit.
The Seventh Edition of IEEE 100: the Authoritative Dictionary of IEEE Standards Terms defines storage medium as: 
Any device or recording medium into which data can be stored and held until some later time, and from which the entire original data can be obtained.
The Seventh Edition of IEEE 100: the Authoritative Dictionary of IEEE Standards Terms defines memory as: 
All of the addressable storage in a processing unit and other internal storage that is used to execute instructions.
The Seventh Edition of IEEE 100: the Authoritative Dictionary of IEEE Standards Terms defines instruction as (citing only the relevant definition): 
(4) A statement or expression consisting of an operation and its operands (if any), which can be interpreted by a computer in order to perform some function or operation.
The Seventh Edition of IEEE 100: the Authoritative Dictionary of IEEE Standards Terms defines computer instruction as: 
(1) A machine instruction for a specific computer.
(2) (A) (software) A statement in a programming language, specifying an operation to be performed by a computer and the addresses or values of the associated operands; for example, Move A to B. 
(B) (software) Loosely, any executable statement in a computer program.
(3) (A) A statement in a computer language; specifying an operation to be performed by a computer and the address or values of the associated operands; for example, MOVE A to B. 
(B) An instruction expressed in machine language.
The Seventh Edition of IEEE 100: the Authoritative Dictionary of IEEE Standards Terms defines computer program as (citing only the relevant definitions):
(1) (general) A plan or routine for solving a problem on a computer, as contrasted with such terms as fiscal program, military program, and development program.
(4) (computer terminology) A combination of computer instructions and data definitions that enable computer hardware to perform computational or control functions. 
Chapter 15 (“Microprocessors”) of the Sixteenth Edition of Electrical Engineer’s Reference Book provides the following background explaining POSITA’s understanding of the terms computer and microprocessor at the time the invention was made:
A programmable system, such as a computer or microprocessor, comprises a general-purpose processing unit (hardware) which processes 
A digital computer system is composed of two interconnected logic structures, with one of the logic structures being a program-control structure consisting of memory used to store the computer program code, and mechanisms for controlling all aspects of the execution of the instructions contained in the computer program code. See Section 15.4.1 on pages 15/8 to 15/9.
A computer or microprocessor is a general-purpose programmable system which performs sequential processing operations, and which is constructed using general-purpose functional units such as a central processing unit (CPU), a memory unit, and an input/output subsystem. The CPU contains a control and timing unit (CTU) for controlling the programmed operation of the system (including the fetching of instructions from memory and the execution of the instructions), an arithmetic logic unit (ALU) for processing data, and data registers. The memory unit provides storage for computer program code and data. The input/output subsystem interfaces with external circuits or systems. A common bus structure is typically used for the required communication between the CPU and all external devices including memory and input/output systems. See Section 15.4.2 on page 15/9; the introductory paragraph of Section 15.4.3 on page 15/9 to 15/10; Section 15.4.5 on page 15/11; Section 15.4.6 on page 15/11 to 15/13; the introductory paragraph of Section 15.4.8 on page 15/13.
The first microprocessor was introduced in 1971 as a complete CPU of a computer on a single integrated circuit. See Section 15.4.9 on page 15/14.
Further advances led to the development of integrated circuits containing both the CPU and the memory unit, i.e., a single chip computer. See Section 15.4.9 on page 15/14.
The evolution in processor design led to the development of complex instruction set computer (CISC) processors possessing increasingly complex 32-bit processor architectures. See Section 15.7.1 on page 15/19.
Recognition that CISC processors were unnecessarily complex led to the development of reduced instruction set computer (RISC) processors having a relatively simply register-to-register architecture, which resulted in improved processor performance. See Section 15.7.2 on page 15/19.
Many products have computers or microprocessors embedded in them, such as vehicle electronics for controlling vehicle systems. See Section 15.9 on page 15/23.
The trend is to minimize the number of components in an embedded system. Traditional microprocessors tend to be poorly suited to integration in embedded systems, such as field-programmable gate arrays (FPGAs)3, since traditional microprocessors are relatively complex and are not scalable. RISC processors are better suited to integration because they have powerful ALUs, small instruction sets, and are scalable. See Section 15.9.1 on page 15/23 to 15/24.
Reconfigurable FPGAs are large enough to contain a complete high-performance digital processing system within a chip, which is referred to as a system on chip (SoC) device. Typical SoC designs include an embedded RISC processor, a block of RAM memory for the software that runs on the RISC processor, a digital signal processor, buses, and a clock management unit. See Section 15.9.2 on page 15/24.

Claim Interpretation – Means-Plus-Function Exception to BRI Standard
A second exception to the BRI standard occurs when a claim recites a means-plus-function limitation that must be interpreted in accordance with 35 U.S.C. 112, 6th paragraph. See MPEP 2181. To invoke 35 U.S.C. 112, 6th paragraph, a claim limitation must meet the 3-prong analysis set forth in MPEP 2181, section I. Therefore, in the explanation that follows, the 

Prong A: A claim limitation that does not include the term “means” triggers a rebuttable presumption that 35 U.S.C. 112, 6th paragraph does not apply. However, this presumption may be overcome if the claim limitation uses a generic placeholder, i.e., a term that is simply a substitute for the term “means” and that fails to limit the scope of the claim to sufficient structure for performing the claimed function(s).
In this case, claim 1 recites:
A computer-implemented method for controlling a component of a vehicle, the method comprising…processing the first selecting input…determining a line that is generated…finding one component whose stored three-dimensional coordinates are closest to the line…receiving a first data signal…and processing the first data signal to determine a first command… (ll. 1-2 and 6-20).  
Further, claims 8 and 45 recite:
A vehicle-based computing system for controlling a component of the vehicle, the system comprising: a processor; and a memory storing instructions when executed by a processor cause the processor to: (claim 8, ll. 1-3 and 7-8; claim 45, ll. 1-5).  
Further, claim 35 recites:
A computer-implemented method for controlling a component of a vehicle, the method comprising…generating gesture data…analyzing the gesture data to identify the component…and to generate a command for the component…generating a line that matches…and determining that three-dimensional coordinates of the component are closest to the line… (ll. 1-2 and 6-14).
Further, claims 55 and 56 recite:
A non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor performs a method, the method comprising: (ll. 1-3).  
Claims 1, 8, 35, 45, 55 and 56 do not use the term “means”, triggering the rebuttable presumption that 35 U.S.C. 112, 6th paragraph does not apply. However, this presumption is overcome if it is shown that (a) the “first selecting input” and the “first data signal” of claim 1, (b) the “processor” and the (computer) “memory storing instructions” of claims 8 and 45, (c) the 
	Claim 1 requires that the claimed “first selecting input” and the “first data signal” enable the claimed “computer-implemented method” to carry out a number of functions/operations. Since the method is “computer-implemented”, the functions/operations are necessarily performed by a processor executing stored instructions. The claimed functions/operations include:
Processing the first selecting input, which represents a directional gesture performed by a user, to identify and select a first component of the vehicle to be controlled. See claim 1, ll. 6-7.
Determining—as part of the processing of the first selecting input—a line that is generated matching a direction of the directional gesture. See claim 1, ll. 7-8.
Finding one component whose stored three-dimensional coordinates are closest to the determined line, wherein the directional gesture includes three-dimensional coordinates representing three-dimensional positions of the user's elbow, the user's wrist, and portions of the user's fingers. See claim 1, ll. 9-12.
Providing to the user a first feedback signal confirming selection of the first component to be controlled. See claim 1, ll. 13-14.
Processing the first data signal, which represents a second gesture performed by the user, to determine a first command for controlling the first component. See claim 1, ll. 19-20.
Claims 8 and 55 require that the claimed processor and (computer) memory (claim 8) or the claimed computer readable medium storing instructions for execution by a computer processor (claim 55) perform the following list of functions/operations:
Receiving a first selecting input from a user inside the vehicle that represents a directional gesture performed by the user in a capture region inside the vehicle. See claim 8, ll. 9-11; claim 55, ll. 4-6.
Processing the first selecting input to identify and select a first component of the vehicle to be controlled by the user by determining a line that is generated matching a direction of the directional gesture and finding one component whose stored three-dimensional coordinates are closest to the line, wherein the 
Providing to the user a first feedback signal confirming selection of the first component to be controlled. See claim 8, ll. 19-20; claim 55, ll. 14-15.
Receiving a first data signal for controlling the first component that represents a second gesture performed by the user in the capture region inside the vehicle. See claim 8, ll. 21-24; claim 55, ll. 16-17.
Processing the first data signal to determine a first command for controlling the first component. See claim 8, ll. 25-26; claim 55, ll. 18-19.
Claim 35 requires that the claimed “gesture data” enables the claimed “computer-implemented method” to carry out a number of functions/operations. Since the method is “computer-implemented”, the functions/operations are necessarily performed by a processor executing stored instructions. The claimed functions/operations include:
Generating gesture data representing the gestures, wherein the gesture data includes three-dimensional coordinates representing three-dimensional positions of the user's elbow, the user's wrist, and portions of the user's fingers. See ll. 6-8.
Analyzing the gesture data to identify a vehicle component from among a plurality of components. See ll. 9-10.
Generating—as part of analyzing the gesture data to identify the vehicle component—a line that matches a direction of the directional gesture. See ll. 10-12.
Determining that three-dimensional coordinates of the vehicle component are closest to the generated line as compared to three-dimensional coordinates of others of the plurality of components. See ll. 12-14.
Analyzing the gesture data to generate a command for the vehicle component, and sending a control signal to the component to cause the component to execute the command. See ll. 9-10 and 15-16.
Claims 45 and 56 require that the claimed processor and (computer) memory (claim 45) or the claimed computer readable medium storing instructions for execution by a computer processor (claim 56) perform the following list of functions/operations:
Capturing, via a camera within the vehicle, gestures made inside the vehicle by a user including a directional gesture performed by the user in a capture region inside the vehicle and directed at a vehicle component. See claim 45, ll. 6-8; claim 56, ll. 4-6.
Generating gesture data representing the gestures that includes three-dimensional coordinates representing three-dimensional positions of the user's elbow, the user's wrist, and portions of the user's fingers. See claim 45, ll. 9-11; claim 56, ll. 7-9.
Analyzing the gesture data (a) to identify the component from among a plurality of components by generating a line that matches a direction of the directional gesture and determining that three-dimensional coordinates of the component are closest to the line as compared to three-dimensional coordinates of others of the plurality of components, and (b) to generate a command for the component (if the component is an intended component to be controlled). See claim 45, ll. 12-17; claim 56, ll. 10-15.
Receiving an input from the user indicating that the component is not the intended component. See claim 45, ll. 18-19. 
Sending a control signal to the intended component to cause the intended component to execute the command. See claim 45, ll. 20-21; claim 56, ll. 16-17.
Based upon a review of claim 1 as a whole, the examiner finds that no structural elements are positively recited in the claim. However, the use of a computer having a processor executing stored instructions is implicitly required by the preamble’s recitation of “A computer-implemented method” (l. 1). That is, the claimed method is limited to computer-implementation; therefore, the claimed functions/operations are necessarily performed by a computer processor executing stored instructions. While lines 3-20 of claim 1 recite certain nouns (i.e., “user” (ll. 3, 5, 7, 13 and 17), “vehicle” (ll. 4, 5 and 7), “directional gesture” (ll. 4 and 8), “capture region” (ll. 5 and 18), “first component” (ll. 5, 6, 13-14, 16 and 19-20), “one component” (l. 9), “first feedback signal” (l. 13), “second gesture” (ll. 16-17), and “first command”( l. 19)), these nouns do not correspond to structural elements positively recited in the body of the claim. Rather, they are used, within the functional recitations of lines 3-20 of claim 1, to describe the functions/operations the claimed computer-implemented method is operable to carry out.

Based upon a review of claim 35 as a whole, the examiner finds that the only structural element positively recited in the claim is the “camera” (l. 3). However, the recited “camera” is not capable of performing the claimed functions/operations. Further, the use of a computer having a processor executing stored instructions is implicitly required by the preamble’s recitation of “A computer-implemented method” (l. 1). That is, the claimed method is limited to computer-implementation; therefore, the claimed functions/operations are necessarily performed by a computer processor executing stored instructions. While lines 3-16 of claim 35 recite additional nouns (i.e., “vehicle” (ll. 3 and 5), “gestures” (ll. 3, 4 and 6), “user” (ll. 4 and 8), “capture region” (l. 4), “component” (ll. 5, 9-12), “components” (ll. 10 and 14), “command” (ll. 10 and 16), and “control signal”( l. 15)), these nouns do not correspond to structural elements positively recited in the body of the claim. Rather, they are used, within the functional recitations of lines 3-16 of claim 35, to describe the functions/operations the claimed computer-implemented method is operable to carry out.
Based upon a review of claim 45 as a whole, the only structural elements positively recited in the claim are the “computing system” (l. 1) that is defined as comprising “a processor” (l. 3) and “a memory” (l. 4), where the memory is defined as “storing instructions when executed by the processor cause the processor to” (ll. 4-5). While lines 6-21 of claim 45 recite additional nouns (i.e., “camera” (l. 6), “vehicle” (ll. 6 and 8), “gestures” (ll. 6, 7 and 9) “user” (ll. 7, 10 and 18), “directional gesture” (ll. 7 and 15), “capture region” (l. 7), “component” (ll. 8, 12-16 and 18-20), “gesture data” (ll. 9, 12 and 14), “command” (ll. 13 and 21), and “control signal” (l. 20), 
Based upon a review of claim 55 as a whole, the only structural element positively recited in each claim is the “non-transitory computer readable storage medium” (l. 1) that is defined as “storing instructions that when executed by a computer, which includes a processor performs a method” (ll. 1-2). While lines 4-19 of claim 55 recite additional nouns (i.e., “first selecting input” (ll. 4-5, 7 and 8), “vehicle” (ll. 4, 6 and 8), “user” (ll. 4, 6, 8, 12 and 17), “directional gesture” (ll. 5 and 9), “capture region” (ll. 6 and 17), “first component” (ll. 5, 14-16 and 18-19), “one component” (l. 10), “first feedback signal” (l. 14), “first data signal” (ll. 16 and 18), “second gesture” (l. 17), and “first command” (l. 18), these additional nouns do not correspond to structural elements positively recited in the body of the claim. Rather, they are used, within the functional recitations of lines 4-19 of claim 55, to describe the functions/operations the claimed instructions are operable to perform. 
Based upon a review of claim 56 as a whole, the only structural element positively recited in each claim is the “non-transitory computer readable storage medium” (l. 1) that is defined as “storing instructions that when executed by a computer, which includes a processor performs a method” (ll. 1-3). While lines 4-17 of claim 56 recite additional nouns (i.e., “camera” (l. 4), “vehicle” (ll. 4 and 6), “gestures” (ll. 4, 5 and 7) “user” (ll. 5 and 9), “directional gesture” (ll. 5 and 13), “capture region” (l. 5), “component” (ll. 6, 10-13 and 16), “gesture data” (ll. 8 and 10-12), “command” (l. 11), and “control signal” (l. 16), these additional nouns do not correspond to structural elements positively recited in the body of the claim. Rather, they are used, within the functional recitations of lines 4-17 of claim 56, to describe the functions/operations the claimed instructions are operable to perform.
In order to determine if (a) the “first selecting input” and the “first data signal” of claim 1, (b) the “processor” and (computer) “memory storing instructions” of claims 8 and 45, (c) the “gesture data” of claim 35, and (d) the “non-transitory computer readable storage medium storing instructions” of claims 55 and 56 limit the scope of claims 1, 8, 35, 45, 55 and 56 to sufficient structure for performing the functions required by lines 3-20 of claim 1, lines 9-26 of claim 8, lines 3-16 of claim 35, lines 6-21 of claim 45, lines 4-19 of claim 55, and lines 4-17 of claim 56, the Examiner has reviewed:
The applicant’s original disclosure, which is summarized above.
Subject matter specific dictionaries and reference works, including the Seventh Edition of IEEE 100: the Authoritative Dictionary of IEEE Standards Terms, and Chapter 15 (“Microprocessors”) of the Sixteenth Edition of Electrical Engineer’s Reference Book.
The prior art of record.
Based upon his review of the above-listed items, the examiner finds that:
An ordinary, off-the-shelf computer “processor” (claim 8, l. 3; claim 45, l. 3) is structure.
An ordinary, off-the-shelf computer “memory” (claim 8, l. 7; claim 45, l. 4) is structure, and an ordinary, off-the-shelf “non-transitory computer readable storage medium” (claim 55, l. 1; claim 56, l. 1) is structure.
The hardware components of a “processor” (claim 8, l. 3; claim 45, l. 3), computer “memory” (claim 8, l. 7; claim 45, l. 4) and “non-transitory computer readable storage medium” (claim 55, l. 1; claim 56, l. 1) are old and well known to POSITA. See, for example, the above discussion of the Seventh Edition of IEEE 100: the Authoritative Dictionary of IEEE Standards Terms, and Chapter 15 (“Microprocessors”) of the Sixteenth Edition of Electrical Engineer’s Reference Book.
There is little, if any, discussion in the applicant’s original disclosure of any new hardware component(s), or new arrangement of hardware components, that enable the claimed “computer-implemented method” (claim 1, l. 1; claim 35, l. 1) to carry out the functions/operations required by lines 3-20 of claim 1 and lines 3-16 of claim 35. Further, there is little, if any, discussion in the applicant’s original disclosure of any new hardware component(s), or new arrangement of hardware components, that form part of the claimed “processor” (claim 8, l. 3; claim 45, l. 3) and “memory” (claim 8, l. 7; claim 45, l. 4) or the claimed “non-transitory computer readable storage medium” (claim 55, l. 1; claim 56, l. 1) and enable them to perform the particular functions required by lines 9-26 of claim 8, lines 6-21 of claim 45, lines 4-19 of claim 55, and lines 4-17 of claim 56.
The computer/memory/processor required to implement the claimed “computer-implemented method” (claim 1, l. 1; claim 35, l. 1) does not constitute a general purpose computer/memory/processor; rather, it constitutes a special purpose computer/memory/processor storing and executing special purpose computer programming/instructions. That is, based upon the special functions required by lines 3-20 of claim 1, and lines 3-16 of claim 35, the claimed computer-implemented method is necessarily carried out by a computer/memory/processor having a particular configuration, i.e., they are specially configured and specially programmed in order to carry out the particular functions that are claimed. When a claim requires the performance of specific functions, as opposed to general computing functions, the corresponding structure is required to be more than a general purpose computer/memory/processor storing and executing general purpose computer instructions since the claimed functions are not coextensive with a general purpose computer/memory/processor storing and executing general purpose computer instructions. 
The claimed “processor” (claim 8, l. 3; claim 45, l. 3) and “memory” (claim 8, l. 7; claim 45, l. 4) and the claimed “non-transitory computer readable storage medium” (claim 55, l. 1; claim 56, l. 1) do not constitute a general purpose computer processor/memory/storage medium storing and executing general purpose computer instructions; rather, it constitutes a special purpose computer processor/memory/storage medium storing and executing special purpose computer programming/instructions. That is, based upon the special functions required by lines 9-26 of claim 8, lines 6-21 of claim 45, lines 4-19 of claim 55, and lines 4-17 of claim 56, the claimed processor and the claimed instructions stored on a computer memory/storage medium (for execution by at least one computer processor) have a particular configuration, i.e., they are specially configured and specially programmed in order to carry out the particular functions that are claimed. When a claim requires the performance of specific functions, as opposed to general computing functions, the corresponding structure is required to be more than a general purpose computer processor/ memory/storage medium storing and executing general purpose computer 
The finding that the computer/memory/processor required to implement the claimed “computer-implemented method” (claim 1, l. 1; claim 35, l. 1) constitutes a special purpose computer/memory/processor storing and executing special purpose computer programming/instructions is supported by the applicant’s own disclosure. Further, the finding that the claimed “processor” (claim 8, l. 3; claim 45, l. 3) and “memory” (claim 8, l. 7; claim 45, l. 4) and the claimed “non-transitory computer readable storage medium” (claim 55, l. 1; claim 56, l. 1) constitute a special purpose computer processor/memory/storage medium storing and executing special purpose computer programming/ instructions is supported by the applicant’s own disclosure. Specifically, the applicant’s disclosure:
Explains that some portions of the detailed description are presented in terms of algorithms and symbolic representations of operations on data bits within a computer memory. See col. 11, ll. 59-65.
Explains that, with respect to the algorithms required to implement the claimed invention, certain arrangements of steps requiring physical manipulations, transformation or representations of physical quantities are referred to as “modules”. See col. 11, l. 65 – col. 12, l. 14. Thus, the term “module” is used by the applicant as a generic placeholder for a special algorithm(s) (i.e., software) required for use by the claimed instructions in order to perform the claimed functions.
Describes the in-vehicle computing system 112 as including the gesture control module 136, which further includes the gesture recognition module 202, voice recognition module 204, component identification module 206, gesture angle module 208, command generation module 210, and command execution module 212. See col. 5, ll. 59-66. As noted above, each disclosed “module” is a generic placeholder for a special algorithm(s) (i.e., software).
States that the processors 108, 118 and/or 128 (a) may comprise a complex instruction set computer (CISC) architecture, a reduced instruction set computer (RISC) architecture, or an architecture implementing a combination of instruction sets, (b) may each include a single processor or multiple processors, and (c) can comprise an arithmetic logic unit, a microprocessor, a general purpose computer, or some other information appliance equipped to transmit, receive and process electronic data signals from the respective memory unit 104, 114, 124 and other devices. See col. 4, ll. 56-67. Thus, the applicant’s disclosure acknowledges that the claimed instructions are executed by one or more processors that (a) can be old and well known processors, e.g., CISC or RISC processors, and (b) must be specially “equipped”, i.e., provided with special programming stored in at least one of the disclosed memory units 104, 114, 124 and required to transform one or more general purpose processors into a special purpose processor(s) for performing the specific functions and achieving the intended outcomes described in the applicant’s disclosure and recited in the claims.
States that the MCD 102 (a) includes an operating system, and (b) can include various applications (e.g., iPhone™, Android™, Blackberry™, or Windows Mobile apps) either integrated into the operating system or stored in the memory unit 104 and executed by the processor 108. See col. 5, ll. 8-21. As noted above, this discussion of “applications” (i.e., software) is an acknowledgement that the claimed instructions stored on a (computer) memory or computer readable medium for execution by a computer processor require special programming to transform a general purpose computer memory/storage medium into a special purpose computer memory/storage medium storing instructions for performing the specific functions and achieving the intended outcomes described in the applicant’s disclosure and recited in the claims.
Explains that certain aspects of the embodiments include process steps and instructions described in the form of an algorithm, which process 
The apparatus for performing the disclosed operations may be specially constructed, e.g., a specific computer, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in a computer readable storage medium that is suitable for storing electronic instructions coupled to a computer system bus. See col. 12, ll. 34-49. This discussion of a “specially constructed” computer or of a computer that is “selectively activated or reconfigured by a computer program” is an acknowledgement that the claimed “processor” (claim 8, l. 3; claim 45, l. 3) and “memory” (claim 8, l. 7; claim 45, l. 4) and the claimed “non-transitory computer readable storage medium” (claim 55, l. 1; claim 56, l. 1) require either (a) a special purpose computer processor/ memory/storage medium storing and executing special purpose computer programming/ instructions, and/or (b) special programming to transform a general purpose computer processor/memory/storage medium into a special purpose computer processor/memory/storage medium storing instructions for performing the specific functions and achieving the intended outcomes described in the applicant’s disclosure and recited in 
Based on the above-listed findings, the examiner further finds that the applicant’s claimed invention is not only a computer-implemented invention, but primarily a software-implemented invention. That is, the distinctive features of the invention arise from:
The special programming instructions that are necessarily required to be stored and executed by a special purpose computer/memory/processor in order to implement the claimed “computer-implemented method” (claim 1, l. 1; claim 35, l. 1) and enable it to perform the particular functions required by lines 3-20 of claim 1, and lines 3-16 of claim 35.
The special programming of the claimed instructions stored on a computer memory/storage medium and executed by a processor that enables them to perform the particular functions required by lines 9-26 of claim 8, lines 6-21 of claim 45, lines 4-19 of claim 55, and lines 4-17 of claim 56.
For all these reasons, the computer/memory/processor required to implement the claimed “computer-implemented method” (claim 1, l. 1; claim 35, l. 1) does not constitute a general purpose computer/memory/processor. Further, the claimed “processor” (claim 8, l. 3; claim 45, l. 3) and “memory” (claim 8, l. 7; claim 45, l. 4) that stores instructions or the claimed “non-transitory computer readable storage medium” (claim 55, l. 1; claim 56, l. 1) that stores instructions is not a general purpose computer processor and memory or a general purpose computer storage medium storing general purpose computer instructions. As a result, the claims cannot be considered to recite sufficient structure for performing the functions required by line 3-20 of claim 1, lines 9-26 of claim 8, lines 3-16 of claim 35, lines 6-21 of claim 45, lines 4-19 of claim 55, and lines 4-17 of claim 56. Instead, the claimed “first selecting input” and “first data signal” of claim 1, and the claimed “gesture data” of claim 35, which enable the claimed “computer-implemented method” to carry out a number of functions/operations, are generic placeholders for a special purpose computer/memory/processor storing and executing special purpose computer programming (i.e., software-based control instructions) operable to perform the particular functions claimed. Further, the claimed “processor” (claim 8, l. 3; claim 45, l. 3) and “memory” (claim 8, l. 7; claim 45, l. 4) or the claimed “non-transitory computer readable 

Prong B: It must be clear that the element in the claims is set forth, at least in part, by the function(s) it performs as opposed to the specific structure that performs the function(s).
In this case, claims 1 and 35 recite the functions required by lines 3-20 of claim 1 and lines 3-16 of claim 35 and, therefore, define the claimed “first selecting input” and “first data signal” of claim 1, and the claimed “gesture data” of claim 35 based upon the functions they enable the “computer-implemented method” to carry out.
As explained in the Prong A analysis, the claimed “first selecting input” and “first data signal” of claim 1, and the claimed “gesture data” of claim 35 fail to limit the scope of claims 1 and 35 to sufficient structure for performing the functions required by lines 3-20 of claim 1 and lines 3-16 of claim 35. That is, these claims rely on the claimed “first selecting input” and “first data signal” of claim 1, and the claimed “gesture data” of claim 35 as generic placeholders for the specific structure (i.e., the special purpose computer/memory/processor storing and executing special purpose computer programming) that performs the claimed functions rather than setting forth the specific structure that performs the claimed functions. 
Further, claims 8 and 45 recite the functions required by lines 9-26 of claim 8 and lines 6-21 of claim 45 and, therefore, define the claimed “processor” and “memory storing instructions” based upon the functions they perform. Likewise, claims 55 and 56 recite the functions required by lines 4-19 of claim 55 and lines 4-17 of claim 56 and, therefore, define the claimed “non-transitory computer readable storage medium storing instructions” based upon the functions it performs. 
As explained in the Prong A analysis, the claimed “processor” and “memory storing instructions” fail to limit the scope of claims 8 and 45 to sufficient structure for performing the functions required by lines 9-26 of claim 8 and lines 6-21 of claim 45. Likewise, the claimed “non-transitory computer readable storage medium storing instructions” fails to limit the scope of claims 55 and 56 to sufficient structure for performing the functions required by lines 4-19 of claim 55 and lines 4-17 of claim 56. That is, these claims rely on the claimed “processor” and “memory storing instructions” or the claimed “non-transitory computer readable storage medium 

Prong C: The term “means” or the generic placeholder recited in the claim must not be modified by sufficiently definite structure for achieving the specified function(s).
As explained in the Prong A and Prong B analysis, claims 1 and 35 rely on the claimed “first selecting input” and “first data signal” of claim 1, and the claimed “gesture data” of claim 35 as generic placeholders for the specific structure (i.e., the special purpose computer/ memory/processor storing and executing special purpose computer programming) that performs the functions required by lines 3-20 of claim 1, and lines 3-16 of claim 35. These claims do not set forth the specific structure that performs the claimed functions because these claims do not recite (a) any specific structural characteristics of the special purpose computer/memory/ processor, or (b) the specific programming (i.e., the algorithm) required to transform a general purpose computer/memory/processor storing and executing general purpose computer instructions into the special purpose computer/memory/processor storing special purpose computer programming which is required in order to implement the “computer-implemented method” and perform the claimed functions. Therefore, the generic placeholder(s) recited in claims 1 and 35 is not modified by sufficiently definite structure for achieving the specified functions.
Further, as explained in the Prong A and Prong B analysis, claims 8, 45, 55 and 56 each rely on the claimed “processor” and “memory storing instructions” or the claimed “non-transitory computer readable storage medium storing instructions” as a generic placeholder for the specific structure (i.e., the special purpose computer processor/memory/storage medium storing and executing special purpose computer programming) that performs the functions required by lines 9-26 of claim 8, lines 6-21 of claim 45, lines 4-19 of claim 55, and lines 4-17 of claim 56. These claims do not set forth the specific structure that performs the claimed functions because these claims do not recite (a) any specific structural characteristics of the special purpose computer processor/memory/storage medium, or (b) the specific programming (i.e., the algorithm) required to transform a general purpose computer processor and a general purpose 

Dependent Claims: Dependent claims 2-7, 36, 37 and 39-44 recite further functions that the claimed “first selecting input” and “first data signal” of claim 1, and the claimed “gesture data” of claim 35 enable the “computer-implemented method” to carry out. Further, dependent claims 9-14, 46, 47 and 49-54 recite further functions performed by the claimed “processor” and “memory storing instructions” or the claimed “non-transitory computer readable storage medium storing instructions”. Specifically:
Claims 2 and 9 further define the function of “processing the first data signal” (l. 6) as “performing gesture recognition on the second gesture” (ll. 6-7), which “includes determining a position of a hand of the user…” (ll. 8-10).
Claims 3 and 10 further define the function of “processing the first selecting input” (l. 7) as “performing voice recognition…” (claim 3, ll. 7-8) or “executing instructions for performing voice recognition…” (claim 10, ll. 8-9).
Claims 4, 5, 11 and 12 further define the function of “providing, to the user, a first feedback signal” (claim 1, ll. 13-14; claim 8, ll. 19-20).
Claims 6 and 13 recite the additional function of “receiving input from the user indicating that the first component was incorrectly identified” (claim 6, ll. 5-6; claim 13, l. 5).
Claims 7 and 14 recite the additional function of “receiving from the user an additional selecting input” (l. 4).
Claims 36 and 46 further define the function of “generating gesture data” (claim 35, l. 6; claim 45, l. 9).
Claims 37 and 47 recite the additional function of “outputting a component identifier…” (claim 37, ll. 2-3; claim 47, l. 3). Also, lines 4-5 of claim 37 and line 4 of claim 47 further define the function of “analyzing the gesture data…to generate a command for the component” (claim 35, ll. 9-10; claim 45, ll. 12-13).
Claims 39 and 49 recite the additional functions of “capturing…a voice command…” (ll. 3-4), “generating voice data…” (ll. 5-6), and “analyzing the voice data” (l. 7). Also, lines 8-9 of claim 39 and lines 7-8 of claim 49 further define the function of “analyzing the gesture data to identify the component” (claim 35, ll. 9-10; claim 45, ll. 12-13).
Claims 40 and 50 further define the function of “analyzing the voice data” (claim 39, l. 7; claim 49, l. 7).
Claims 41 and 51 recite the additional function of “providing confirmation to the user…” (claim 41, l. 2; claim 51, ll. 2-3).
Claims 42 and 52 further define the function of “providing confirmation to the user” (claim 41, l. 2; claim 51, ll. 2-3).
Claims 43, 44, 53 and 54 further define the function of “analyzing the gesture data…to generate a command for the component” (claim 35, ll. 9-10; claim 45, ll. 12-13).
For the same reasons given above with respect to independent claims 1 and 35, dependent claims 2-7, 36, 37 and 39-44 also rely on the claimed “first selecting input” and “first data signal” of claim 1, and the claimed “gesture data” of claim 35 as generic placeholders for the specific structure (i.e., the special purpose computer/memory/processor storing and executing special purpose computer programming) that performs the claimed functions, and the generic placeholder is not modified by sufficiently definite structure for achieving the specified functions.
Further, for the same reasons given above with respect to independent claims 8 and 45, dependent claims 9-14, 46, 47 and 49-54 also rely on the claimed “processor” and “memory storing instructions” as a generic placeholder for the specific structure that performs the claimed functions, and the generic placeholder is not modified by sufficiently definite structure for achieving the specified functions.

Conclusion: Because the limitations required by claims 1, 8, 35, 45, 55 and 56 meet the 3-prong analysis set forth in MPEP 2181, section I, the examiner finds that:
The claimed “first selecting input” and “first data signal” of claim 1, and the claimed “gesture data” of claim 35, coupled with the claimed functions (claim 1, th paragraph, i.e., the means-plus-function exception to the BRI standard.
The limitations of dependent claims 2-7, 36, 37 and 39-44 also invoke 35 U.S.C. 112, 6th paragraph.
The claimed “processor” (claim 8, l. 3; claim 45, l. 3) and “memory storing instructions” (claim 8, l. 7; claim 45, l. 4) or the claimed “non-transitory computer readable storage medium storing instructions” (claim 55, ll. 1-2; claim 56, ll. 1-2), coupled with the claimed functions (claim 8, ll. 9-26; claim 45, ll. 6-21; claim 55, ll. 4-19; claim 56, ll. 4-17) invokes 35 U.S.C. 112, 6th paragraph, i.e., the means-plus-function exception to the BRI standard.
The limitations of dependent claims 9-14, 46, 47 and 49-54 also invoke 35 U.S.C. 112, 6th paragraph.

Corresponding Structure: The corresponding structure of a claim limitation that invokes 35 U.S.C. 112, 6th paragraph, i.e., the means-plus-function exception to the BRI standard, must be disclosed in the specification itself in a way that POSITA will understand what structure will perform the recited function(s). Structure disclosed in the specification constitutes the required corresponding structure only if the specification clearly links or associates that structure to the function(s) recited in the claim.
Based upon a review of the applicant’s original disclosure, the examiner finds that the closest structure disclosed as corresponding to the claimed “first selecting input” and “first data signal” of claim 1, and the claimed “gesture data” of claim 35, i.e., the generic placeholders, is the data received and processed by the in-vehicle computing system 112 and/or by the remote server 122. Further, based upon a review of the applicant’s original disclosure, the examiner finds that the closest structure disclosed as corresponding to the claimed “processor” (claim 8, l. 3; claim 45, l. 3) and “memory storing instructions” (claim 8, l. 7; claim 45, l. 4) or the claimed “non-transitory computer readable storage medium storing instructions” (claim 55, ll. 1-2; claim 56, ll. 1-2), i.e., the generic placeholder, is the memory unit 114 and processor 118 of the in-vehicle computing system 112, and/or the memory unit 104 and processor 108 of the MCD 102, and/or the memory unit 124 and processor 128 of the remote server 122. This finding is supported by the applicant’s disclosure, which:
States that the disclosed computer-performed functions are performed in any one of the in-vehicle computing system 112, the MCD 102, and the remote server 122, or in any combination of these devices and/or other devices. See col. 3, ll. 4-9.
Describes the in-vehicle computing system 112 as including a memory unit 114, a communications unit 116, and a processor 118. See Fig. 1; col. 4, ll. 45-55.
Describes the MCD 102 as a cellular phone, smart phone, personal device assistant (PDA), pocket personal computer, laptop computer, tablet computer, smart watch or other easily transportable device having a processor and communications capability. See col. 5, ll. 1-6.
Describes the MCD 102 as including a memory unit 104, a communications unit 106, and a processor 108. See Fig. 1; col. 5, ll. 6-8.
Describes the remote server 122 as including a memory unit 124, a communications unit 126, and a processor 128. See Fig. 1; col. 5, ll. 40-43.
States that the processors 108, 118 and/or 128 (a) process data signals, (b) may comprise a complex instruction set computer (CISC) architecture, a reduced instruction set computer (RISC) architecture, or an architecture implementing a combination of instruction sets, (c) may each include a single processor or multiple processors, and (d) can comprise an arithmetic logic unit, a microprocessor, a general purpose computer, or some other information appliance equipped to transmit, receive and process electronic data signals from the respective memory unit 104, 114, 124 and other devices. See col. 4, ll. 56-67.
States that the MCD 102 (a) includes an operating system, (b) can include various applications (e.g., iPhone™, Android™, Blackberry™, or Windows Mobile apps) either integrated into the operating system or stored in the memory unit 104 and executed by the processor 108, and (c) is commonly part of a larger suite of vehicle features and interactions. See col. 5, ll. 8-21.
Describes the in-vehicle computing system 112 as further including the gesture control module 136. See Figs. 1-2; col. 5, ll. 59-61.
States that “[the] gesture control module 136 includes a gesture recognition module 202, a voice recognition module 204, a component identification module 
Describes the gesture recognition module 202, the voice recognition module 204, the component identification module 206, the gesture angle module 208, the command generation module 210, and the command execution module 212 as performing the processor-performed functions recited in independent claims 8 and 45 and dependent claims 9-14, 46, 47 and 49-54. See col. 3, l. 62 – col. 8, l. 3.
States that, while Fig. 1 shows the gesture control module 136 (i.e., all of its modules 202-212) within the in-vehicle computing system 112, some or all of the modules 202-212 can be positioned external to the in-vehicle system 112. Specifically, the modules 202-212 can be implemented as an application (e.g., iTunes™ app) downloaded to the MCD 102, or the modules 202-208 can be implemented on the remote server 122 with data from the camera system 132 and microphone 134 sent over the network 120 to the remote server 122 to be analyzed. See col. 8, ll. 4-13.
Acknowledges that the disclosed “modules”, i.e., the gesture control module 136 that includes the gesture recognition module 202, the voice recognition module 204, the component identification module 206, the gesture angle module 208, the command generation module 210, and the command execution module 212, are generic placeholders for a special algorithm(s) (i.e., software) required for use by the claimed “one or more processors” in order to perform the claimed functions. See col. 11, l. 59 – col. 12, l. 14.
Indicates that the processors 108, 118 and/or 128 (at least one of  which corresponds to the claimed processor) can be old and well known processors, e.g., CISC or RISC processors, and acknowledges that such processors must either be (a) specially constructed, i.e., having specifically configured hardware defining one or more special purpose processors/computers, and/or (b) equipped with special programming to transform one or more general purpose processors into a special purpose processor(s) for performing the specific functions and achieving the intended outcomes described in the applicant’s disclosure and recited in the claims. See col. 4, ll. 56-67; col. 5, ll. 8-21; col. 12, ll. 25-49.

As explained in MPEP 2181, section II.B., an algorithm is defined as a finite sequence of steps for solving a logical or mathematical problem or performing a task. The specification must sufficiently disclose an algorithm(s) to transform a general purpose processor into a special purpose computer so that POSITA can implement the disclosed algorithm(s) to achieve the claimed function(s). Applicant may express the algorithm in any understandable manner that provides sufficient structure, including as a mathematical formula, in prose, or in a flow chart. The understanding of POSITA does not relieve the patentee of the duty to disclose sufficient structure to support claim limitations that invoke 35 U.S.C. 112, 6th paragraph. Thus, the specification must explicitly disclose the algorithm(s) for performing the claimed function(s). Simply reciting the claimed function(s) in the specification will not be a sufficient disclosure for an algorithm(s) which, by definition, must contain a sequence of steps. Language that simply describes the function(s) to be performed describes an outcome(s), not a means for achieving that outcome(s).
In this case, the applicant’s original disclosure describes the functions to be performed using the claimed “first selecting input” and “first data signal” of claim 1, and the claimed “gesture data” of claim 35, but fails to describe the particular algorithm(s) required to transform a general purpose computer/memory/processor into the special purpose computer/memory/ processor that is required for implementation of the claimed “computer-implemented method” and that performs the claimed functions. Further, the applicant’s original disclosure describes the functions to be performed by the claimed “processor” (claim 8, l. 3; claim 45, l. 3) and “memory storing instructions” (claim 8, l. 7; claim 45, l. 4) or the claimed “non-transitory computer readable storage medium storing instructions” (claim 55, ll. 1-2; claim 56, ll. 1-2), but fails to describe the particular algorithm(s) required to transform a general purpose computer processor/ memory/storage medium into the claimed special purpose computer processor/memory/storage medium for performing the claimed functions. That is, the applicant’s disclosure describes 
Accordingly, the examiner finds that the applicant’s disclosure fails to sufficiently disclose the required structure (i.e., the special purpose computer/memory/processor storing and executing special programming) that corresponds to the “first selecting input” and “first data signal” of claim 1, and the claimed “gesture data” of claim 35, and that performs the claimed functions. Further, the examiner finds that the applicant’s disclosure fails to sufficiently disclose the required structure (i.e., the special purpose computer processor/memory/storage medium storing and executing special programming) that corresponds to the claimed “processor” and “memory storing instructions” of claims 8 and 45, or the claimed “non-transitory computer readable storage medium storing instructions” of claims 55 and 56, and that performs the claimed functions.
	Due to the failure to sufficiently disclose the required structure, rejections under 35 USC 112, first and second paragraphs are set forth below. See MPEP 2181, sections II-IV.

How To Prevent Invoking 35 U.S.C. 112, 6th Paragraph: If the applicant does not intend to have the above-discussed limitations of claims 1-14, 35-37, 39-47 and 49-56 invoke 35 U.S.C. 112, 6th paragraph, the applicant may amend claims 1-14, 35-37, 39-47 and 49-56 so they will clearly not invoke 35 U.S.C. 112, 6th paragraph.
Moreover, if the applicant believes the claimed “first selecting input” and “first data signal” of claim 1, and the claimed “gesture data” of claim 35, which are part of the necessary computer/memory/processor for implementing the claimed “computer-implemented method” and performing the specific functions required by claims 1-7, 35-37 and 39-44, has a structural meaning known to POSITA, the applicant should expressly state on the record that these limitations have a structural meaning known to POSITA and provide appropriate evidence in support thereof (e.g., a prior art U.S. patent). Further, if the applicant believes the claimed “processor” and “memory storing instructions” or the claimed “non-transitory computer readable storage medium storing instructions” for performing the specific functions required by claims 8-14, 45-47 and 49-56 has a structural meaning known to POSITA, the applicant should expressly state on the record that these limitations have a structural meaning known to POSITA and provide appropriate evidence in support thereof (e.g., a prior art U.S. patent). Additionally, in 
The applicant is reminded that, should the applicant amend a claim limitation so that it does not invoke 35 U.S.C. 112, 6th paragraph or successfully argue that the limitation does not invoke 35 U.S.C. 112, 6th paragraph, elements from the specification (including any algorithms) will not be read into the claims since the Federal Circuit has repeatedly and clearly held that it will not read unstated limitations into claim language.

Additional Claim Construction
The claims are directed to controlling a component of a vehicle by (a) selecting the component using a directional gesture directed at the component and performed by a user in a capture region inside the vehicle, and (b) controlling the component using a second gesture performed by the user in the capture region. Certain claim terms are construed as follows:
Component of a vehicle controlled by user gestures. The specification provides a very broad scope for this term in stating that “[the] controllable components 142 include components of the vehicle that can be controlled with gestures performed by the user” (col. 4, ll. 18-20), and in stating that “the process 300 can be used to control a wide range of components within the vehicle” (col. 10, ll. 11-14). The specification identifies the following examples of such controllable components:
Devices with an adjustable orientation such as a rearview mirror, exterior side mirrors, and air conditioning outlets. See col. 4, ll. 20-22; col. 10, ll. 40-44. See also the discussion of controlling a mirror at col. 2, ll. 33-36 and 40-42; col. 7, ll. 25-40; col. 7, l. 66 – col. 8, l. 3; col. 9, ll. 20-32 and 42-67. And see the discussion of controlling an air conditioning vent at col. 2, ll. 42-45; col. 7, ll. 47-52.
Physical controls that are used to control vehicle functions such as buttons and knobs for controlling air conditioning, a multimedia system, and a navigation system. See col. 4, ll. 22-27.
A device having an adjustable output level such as an air conditioning vent having an adjustable output flow rate, and a speaker of a sound system having an adjustable output volume. See col. 7, ll. 47-48 and 52-58; col. 10, ll. 14-25.
A vehicle screen/display that displays a gesture-controlled user interface. See col. 4, ll. 27-29; col. 10, ll. 26-44.
Thus, the “component” required by the claims can be any vehicle component capable of being controlled with gestures performed by the user, which includes but is not limited to (a) a device with adjustable orientation such as a mirror and an air conditioning outlet/vent, (b) a physical control used to control a vehicle function such as a button or knob used to control an air conditioning system, a multimedia system, and a navigation system, (c) a device having an adjustable output level such as an air conditioning vent having an adjustable output flow rate, and a speaker of a sound system having an adjustable output volume, and (d) a vehicle screen displaying a gesture-controlled user interface.
Directional gesture used to select the component. According to the specification, “[the] selecting input can be any combination of voice input, gesture input, and any other user input that can be captured by input devices within the vehicle” (col. 8, ll. 21-23; emphasis added). All of the claims are specifically limited to use of a “directional gesture” as the selecting input, and all of the claims are specifically limited to processing the “directional gesture” by determining a line matching a direction of the directional gesture and finding a component whose stored three-dimensional coordinates are closest to the line. The specification does not provide a specific definition of the term “directional gesture”. Rather, the specification explains that one example of such a gesture is a pointing gesture directed at/toward the vehicle component. See col. 2, ll. 25-27; col. 6, ll. 49-59; col. 8, ll. 24-27. The pointing gesture can be performed using the user’s entire arm or with a single finger. See col. 8, ll. 27-32. Further, the specification explains that the 
Thus, the “directional gesture” required by the claims can be any user-performed gesture that establishes a directional indication of a component to be selected, which directional indication can be identified by generating a line matching the direction of the gesture and finding the component whose stored three-dimensional coordinates are closest to the line. The “directional gesture” can include but is not limited to a pointing gesture.
Second gesture used to control the component. Again the specification does not provide a specific definition of the term “second gesture”, i.e., the gesture used to control the selected component. The specification identifies the following examples of such a “second gesture”:
A hand tilting or hand rotational gesture. See col. 2, ll. 33-45; col. 9, ll. 7-12; col. 11, ll. 7-14. The specification explains that a reference position of the gesture (e.g., the starting point of a hand or finger) is established and one or more gesture angles are measured as the hand or finger is tilted relative to the reference position. See col. 7, ll. 8-15; col. 10, l. 48 – col. 11, l. 50. The specification also explains that a device with an adjustable orientation such as a mirror or an air conditioning vent can be controlled based on the measured gesture angles such that the mirror or vent is rotated in a manner that mimics the orientation of the user’s hand as the user’s hand is tilted/rotated. See col. 7, ll. 25-35 and 47-52; col. 9, ll. 26-32 and 46-67; col. 10, ll. 5-10. The specification further explains that a device having an adjustable output level such as a speaker of a sound system having an adjustable output volume can also be controlled using a hand tilting gesture. See col. 10, ll. 14-25.
A thumb and finger pinching motion used to control a device having an adjustable output level such as an air conditioning vent having an adjustable output flow rate, and a speaker of a sound system having an 
A finger twirling motion used to control a device having an adjustable output level such as a speaker of a sound system having an adjustable output volume. See col. 10, ll. 14-25.
A finger curling motion. See col. 11, ll. 15-19.
A forearm rotational gesture. See col. 11, ll. 19-21.
Thus, the “second gesture” required by the claims can be any user-performed gesture that establishes an indication of a desired control of a selected component. The “second gesture” can include but is not limited to (a) a hand tilting or hand rotational gesture, (b) a thumb and finger pinching motion, (c) a finger twirling motion, (d) a finger curling motion, and (e) a forearm rotational gesture.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

GROUND 1: Claims 1-14, 35-37, 39-47 and 49-56 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement and/or as failing to comply with the enablement requirement.
With respect to the written description requirement, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
With respect to the enablement requirement, the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	As explained above:
The claimed “first selecting input” and “first data signal” of claim 1, and the claimed “gesture data” of claim 35, coupled with the claimed functions (claim 1, ll. 3-20; claim 35, ll. 3-16) invokes 35 U.S.C. 112, 6th paragraph, i.e., the means-plus-function exception to the BRI standard.
The limitations of dependent claims 2-7, 36, 37 and 39-44 also invoke 35 U.S.C. 112, 6th paragraph.
The claimed “processor” (claim 8, l. 3; claim 45, l. 3) and “memory storing instructions” (claim 8, l. 7; claim 45, l. 4) or the claimed “non-transitory computer readable storage medium storing instructions” (claim 55, ll. 1-2; claim 56, ll. 1-2), coupled with the claimed functions (claim 8, ll. 9-26; claim 45, ll. 6-21; claim 55, ll. 4-19; claim 56, ll. 4-17) invokes 35 U.S.C. 112, 6th paragraph, i.e., the means-plus-function exception to the BRI standard
The limitations of dependent claims 9-14, 46, 47 and 49-54 also invoke 35 U.S.C. 112, 6th paragraph.
As also explained above, the applicant’s original disclosure describes the functions to be performed using the claimed “first selecting input” and “first data signal” of claim 1, and the claimed “gesture data” of claim 35, but fails to describe the particular algorithm(s) required to transform a general purpose computer/memory/processor into the special purpose computer/memory/ processor that is required for implementation of the claimed “computer-implemented method” and that performs the claimed functions. Further, the applicant’s original disclosure describes the functions to be performed by the claimed “processor” and “memory storing instructions” of claims 8 and 45, or the claimed “non-transitory computer readable storage medium storing instructions” of claims 55 and 56, but fails to describe the particular algorithm(s) required to transform a general purpose computer processor/memory/storage medium into the claimed special purpose computer processor/memory/storage medium for performing the claimed functions. That is, the applicant’s disclosure describes desired/intended outcomes, but fails to sufficiently disclose the required means for achieving those outcomes. 
Accordingly, the examiner finds that the applicant’s disclosure fails to sufficiently disclose the required structure (i.e., the special purpose computer/memory/processor storing and executing special programming) that corresponds to the “first selecting input” and “first data signal” of claim 1, and the claimed “gesture data” of claim 35, and that performs the claimed 
When a claim defines the invention in functional language specifying a desired result, the specification must sufficiently identify how the function is performed and/or the desired result is achieved. For computer-implemented inventions, it is not sufficient to merely refer to a general purpose computer/memory/processor. A general purpose computer/processor is only sufficient to perform general computing functions (e.g., receiving, processing and storing data). When a claim requires the performance of specific functions, as opposed to general computing functions, the corresponding structure is required to be more than a general purpose computer/memory/ processor since the claimed functions are not coextensive with a general purpose computer/ memory/processor. In such a case, the disclosure must describe each component of the computer-based system and also describe the specific functions of each component. Further, the disclosure must describe the software in detail by setting forth the specific algorithm(s), i.e., the specific steps or flowcharts, defined by the software and executed by the processor to perform the claimed functions, providing sufficient detail such that POSITA (a) can reasonably conclude that the inventor invented the claimed subject matter, and (b) is enabled to make and/or use the invention. Such a disclosure is not provided with respect to the above-discussed limitations of claims 1-14, 35-37, 39-47 and 49-56.
Due to the failure to sufficiently disclose the required structure for claimed subject matter invoking 35 U.S.C. 112, 6th paragraph, claims 1-14, 35-37, 39-47 and 49-56 fail to comply with the written description requirement and/or the enablement requirement of 35 U.S.C. 112(a). See MPEP 2181, section IV.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 2:  Claims 1-14, 35-37, 39-47 and 49-56 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As explained above:
The claimed “first selecting input” and “first data signal” of claim 1, and the claimed “gesture data” of claim 35, coupled with the claimed functions (claim 1, ll. 3-20; claim 35, ll. 3-16) invokes 35 U.S.C. 112, 6th paragraph, i.e., the means-plus-function exception to the BRI standard.
The limitations of dependent claims 2-7, 36, 37 and 39-44 also invoke 35 U.S.C. 112, 6th paragraph.
The claimed “processor” (claim 8, l. 3; claim 45, l. 3) and “memory storing instructions” (claim 8, l. 7; claim 45, l. 4) or the claimed “non-transitory computer readable storage medium storing instructions” (claim 55, ll. 1-2; claim 56, ll. 1-2), coupled with the claimed functions (claim 8, ll. 9-26; claim 45, ll. 6-21; claim 55, ll. 4-19; claim 56, ll. 4-17) invokes 35 U.S.C. 112, 6th paragraph, i.e., the means-plus-function exception to the BRI standard
The limitations of dependent claims 9-14, 46, 47 and 49-54 also invoke 35 U.S.C. 112, 6th paragraph.
As also explained above, the applicant’s original disclosure describes the functions to be performed using the claimed “first selecting input” and “first data signal” of claim 1, and the claimed “gesture data” of claim 35, but fails to describe the particular algorithm(s) required to transform a general purpose computer/memory/processor into the special purpose computer/memory/processor that is required for implementation of the claimed “computer-implemented method” and that performs the claimed functions. Further, the applicant’s original disclosure describes the functions to be performed by the claimed “processor” and “memory storing instructions” of claims 8 and 45, or the claimed “non-transitory computer readable storage medium storing instructions” of claims 55 and 56, but fails to describe the particular algorithm(s) required to transform a general purpose computer processor/memory/storage medium into the claimed special purpose computer processor/memory/storage medium for 
Accordingly, the examiner finds that the applicant’s disclosure fails to sufficiently disclose the required structure (i.e., the special purpose computer/memory/processor storing and executing special programming) that corresponds to the “first selecting input” and “first data signal” of claim 1, and the claimed “gesture data” of claim 35, and that performs the claimed functions. Similarly, the examiner finds that the applicant’s disclosure fails to sufficiently disclose the required structure that corresponds to the claimed “processor” and “memory storing instructions” of claims 8 and 45, or the claimed “non-transitory computer readable storage medium storing instructions” of claims 55 and 56, and that performs the claimed functions.
Due to the failure to sufficiently disclose the required structure for claimed subject matter invoking 35 U.S.C. 112, 6th paragraph, claims 1-14, 35-37, 39-47 and 49-56 are indefinite under 35 U.S.C. 112(b). See MPEP 2181, sections II and III.

GROUND 3:  Claims 1-14 and 55 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 8 and 55 have been amended to recite “the directional gesture includes three-dimensional coordinates representing three-dimensional positions of the user's elbow, the user's wrist, and portions of the user's fingers” (claim 1, ll. 10-12; claim 8, ll. 16-18; claim 55, ll. 11-13). This subject matter is indefinite because the directional gesture itself, i.e., the action performed by the user, cannot be accurately defined as including three-dimensional coordinates. Instead, the computer-implemented invention must capture the directional gesture and generate gesture data corresponding to the direction gesture, with the generated gesture data (not the gesture itself) including three-dimensional coordinates representing three-dimensional positions of the user's elbow, the user's wrist, and portions of the user's fingers. This is how the invention is described in the applicant’s disclosure at col. 6, ll. 14-34. This is also how the invention is defined in claims 35 (ll. 3-8), 45 (ll. 6-11) and 56 (ll. 4-9).
In order to accurately/definitely define the invention, the examiner suggests that:
Lines 8-12 of claim 1 be amended to read “generating gesture data comprising three-dimensional coordinates representing three-dimensional positions of the user's elbow, the user's wrist, and portions of the user's fingers, determining a line that is generated matching a direction of the directional gesture, and finding [at least] one component whose stored three-dimensional coordinates are closest to the line;”.
Lines 14-18 of claim 8 be amended to read “includes generating gesture data comprising three-dimensional coordinates representing three-dimensional positions of the user's elbow, the user's wrist, and portions of the user's fingers, determining a line that is generated matching a direction of the directional gesture, and finding [at least] one component whose stored three-dimensional coordinates are closest to the line;”.
Lines 9-13 of claim 55 be amended to read “generating gesture data comprising three-dimensional coordinates representing three-dimensional positions of the user's elbow, the user's wrist, and portions of the user's fingers, determining a line that is generated matching a direction of the directional gesture, and finding one component whose stored three-dimensional coordinates are closest to the line;”.
Claims 2-7 and 9-14 are included in this rejection because of their dependencies.

Pertinent Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document:
“Jira et al.”
US Publication No. 2012/0068956 A1

“Gokturk et al.”
US Publication No. 2011/0291926 A1

“Kramer et al.”
US Publication No. 2009/0278915 A1

“Paek et al.”
US Publication No. 2013/0155237 A1

“Graumann et al.”
US Patent No. 9,487,167 B2

“Hobbs et al.”
US Publication No. 2013/0261871 A1

“Heisterkamp ‘066”
WO Publication No. 2012/107066 A1

“Heisterkamp ‘196”
US Patent No. 9,315,196 B2

“Ito et al.”
US Publication No. 2005/0134117 A1



The prior art listed above is considered pertinent to applicant’s disclosure.

Jira et al. discloses a computer-implemented system and method comprising:
A plurality of user-controlled vehicle components 28 provided within a vehicle 11 and associated with an executable function of a vehicle system 30 to control the executable function, wherein the system 30 can be any vehicle system such as a navigation system, a radio, an Internet-based communication device, and a climate control system. See Figs. 1-4; ¶¶ 0031, 0044.
In one embodiment, the user-controlled vehicle components 28 are user-engageable buttons provided on a user interface 16, and the user interface 16 is a display 26 on which the buttons are provided. See Figs. 1, 3 and 4; ¶¶ 0020, 0029-0031. Thus, Jira et al. discloses both a “component” in the form of a vehicle screen/display that displays a gesture-controlled user interface 16 as well as a “component” in the form of a physical control, such as a button 28, used to control a vehicle function. Alternatively, the user-controlled vehicle components can be control knobs. See ¶ 0029. Thus, Jira et al. discloses a “component” in the form of a physical control, such as a knob, used to control a vehicle function. 
The user interface 16 can be disposed in various locations throughout the vehicle, and a plurality of displays 26 (with respective buttons or knobs) can be provided in the vehicle. See ¶¶ 0029-0030. Further, any number of the user-controlled vehicle components 28 can be included and can be disposed in various locations throughout the vehicle 11 such as on a steering wheel, a dashboard, a console, and a center stack. See ¶¶ 0031-0032. The user-controlled vehicle components 28 do not have to be integrated with the display 26, i.e., they can be mounted apart from a display on a steering wheel, dashboard, console or center stack. See ¶ 0032.  
A sensor system 12, 12’ including a camera system 12 used to capture images of a portion of a user’s arm, including the user’s hand and fingers, in a capture region 
The captured images represent a directional gesture in which the user points a hand/finger at one of the user-controlled vehicle components 28 that the user desires to control. See Figs. 3-4; ¶¶ 0032-0035. Thus, Jira et al. discloses a selecting input in the form of a “directional gesture” (specifically a pointing gesture) that establishes a directional indication of a component to be selected.
The captured images also represent a control gesture performed by the user such as movement of a finger to simulate a trigger pull (i.e., a finger curling motion). See ¶ 0045. Thus, Jira et al. discloses a “second gesture” in the form of a user-performed gesture (specifically a finger curling motion) that establishes an indication of a desired control of a selected component. 
A processor 14 that executes computer program instructions 20 stored on a non-transitory computer-readable storage medium 23 in order to process the data captured by the sensor system 12, 12’, including the sensor signals (i.e., data signals) representing the images of the directional gesture and the selection gesture performed by the user and captured by the camera system 12, and in order to control operation of the user-controlled vehicle components (i.e., the user interface 16, buttons 28 and/or knobs) based on the directional gesture and the selection gesture. See Figs. 1-2; ¶¶ 0020, 0024-0027, 0032-0039, 0045.
The processor 14 processes the sensor data signal representing the directional gesture (i.e., the pointing gesture) performed by the user by (a) calculating the position/coordinates of the extended finger tip of the user and storing the finger tip coordinates as a first vector node 24, (b) estimating the position/coordinates of the user’s shoulder and storing the shoulder coordinates as a second vector node 24, (c) calculating a pointing vector/line 21 extending through the first and second vector nodes 24 and, therefore, matching a direction of the directional gesture, and (d) finding a 
The processor 14 provides a feedback signal confirming selection of the selected one 28’ of the user-controlled vehicle components 28, which feedback signal takes the form of a visible output such as illuminating the selected component 28’ by a dedicated light source, illuminating the selected component 28’ with a greater intensity, enlarging the size of the selected component 28’ on the display 26, and presenting a visual icon or cursor on the display 26. See ¶¶ 0024, 0032, 0039, 0041, 0043-0044.
Subsequent to providing the feedback signal, the processor 14 processes the sensor data signal representing the control gesture performed by the user by recognizing the control gesture (e.g., recognizing curling motion of a finger simulating a trigger pull) and determining a first command for controlling the selected component 28’ based on the control gesture. See ¶¶ 0024, 0039, 0045.

Gokturk et al. teaches a computer-implemented system and method comprising:
A 3D sensor module 110 used to capture images of hand or finger gestures made by a user. See Fig. 1 and step 210 in Fig. 2; ¶¶ 0036-0037. In one embodiment, the sensor module 110 comprises a stereo camera system with two cameras for finding the location of every corresponding point in the images captured by both cameras. See ¶ 0038. The 3D sensor module 110 senses 3D position information for discrete portions of the user’s hand, including the fingers, palm and wrist. See ¶¶ 0036, 0040, 0043-0045, 0056, 0108-0109.
A body posture module 130 that analyzes the captured images of hand or finger gestures from the sensor module 110 to determine the 3D shape and the 3D position (i.e., 3D coordinates) of the user’s hand. See Fig. 1, steps 240-260 in Fig. 2, Fig. 4, Figs. 5A-5I and Fig. 6; ¶¶ 0037, 0040, 0048-0050, 0062-0084, 0108-0109. Thus, the body posture module 130 generates gesture data including 3D coordinates of the user’s hand.
A gesture representation module 140 that analyzes successive 3D shapes and successive 3D positions of the user’s hand to identify dynamic hand or finger gestures (i.e., gestures involving hand or finger movement). See Fig. 1, step 270 in Fig. 2 and Fig. 7; ¶¶ 0037, 0040, 0052, 0085-0098, 0109.
A gesture classification module 150 that analyzes the gesture data from the body posture module 130 and the gesture representation module 140 to classify each gesture made by the user as one of a set of predetermined gestures, identify an electronic device 105 the user intends to control based on the gesture classification, and generate a control signal that is sent to the electronic device 105 such that the device 105 is controlled in accordance with the gesture. See Fig. 1, step 280 in Fig. 2 and Fig. 7; ¶¶ 0037, 0039, 0041, 0053, 0099-0102. The electronic device 105 may be a vehicle component such as a radio that is turned up or down by user gestures, an air conditioner that is turned up or down by user gestures, and a window that is opened or closed by user gestures. See ¶¶ 0039, 0110, 0115.
Gokturk et al. further discloses that:
The computer-implemented system comprises one or more processors executing computer program instructions stored on a non-transitory computer-readable storage medium. See ¶¶ 0028, 0032, 0034.
The gestures made by the user and classified by the gesture classification module 150 can include both a specific posture/position of the fingers/palm/hand as well as a directional movement of the hand. See Figs. 5A-5I; ¶¶ 0048-0050, 0052, 0063-0065, 0071, 0078, 0080, 0084-0087, 0092-0097.
The user can signal the beginning of a hand gesture (i.e., a control gesture) by creating a specific hand posture (e.g., a directional gesture). See ¶¶ 0047, 0089.
The user can direct one hand at an electronic device (i.e., a directional gesture) and either raise two fingers or make a fist (i.e., a control gesture) to control the electronic device. See ¶ 0087.
The user can point at a device (i.e., a directional/pointing gesture) and move his hand toward or away from the device (i.e., a control gesture) to control the device. See ¶ 0087. 
The user can point at a vehicle window (i.e., a directional/pointing gesture) and roll the window up or down using a gesture (i.e., a control gesture). See ¶ 0115. 
Thus, like Jira et al., Gokturk et al. teaches the use of a directional gesture (e.g., pointing) to indicate a component the user desires to control, and a command gesture for controlling the indicated component.

Kramer et al. teaches a computer-implemented system and method comprising:
A 3D sensor system including a plurality of cameras 104A-104D used to capture images of hand gestures made by a user. See Fig. 1B and step 142 in Fig. 1D; ¶¶ 0020, 0023, 0034-0035, 0037-0039, 0158-0161. The cameras 104A-104D detect 3D position information for the user’s hands and fingers including location, orientation and motion information. See ¶¶ 0020, 0163-0164.
A preprocessor 105 that analyzes the captured images of hand gestures from the cameras 104A-104D to generate gesture data comprising a 3D space point reconstruction and skeletal point labeling of the users hands. See Fig. 1B and step 144 in Fig. 1D; ¶¶ 0025, 0034, 0037, 0040, 0165-0167. 
A gesture translator 106 that analyzes the gesture data from the preprocessor 105 to identify a plurality of different types of hand gestures, including gestures in which the joints in the hand are straight, gestures in which joints in the hand are bent. See Fig. 1B, step 146 in Fig. 2 and Figs. 3, 5, 8/1 and 8/2; ¶¶ 0025, 0034, 0037, 0040, 0051-0063, 0079-0085, 0102, 0168-0173. Thus, the 3D space point reconstruction and skeletal point labeling of the users hands (i.e., the gesture data) includes gesture angles at which joints in the hand are bent. Further, the plurality of different types of hand gestures include gestures in which the palm/hand is flat and gestures in which the flat palm/hand is rotated in roll, pitch and yaw 

Paek et al. teaches a computer-implemented system and method comprising:
A 3D sensor system including plural cameras 312/514, 316/516, 320 used to capture images of static and dynamic hand gestures made by a user. See Figs. 2-5; ¶¶ 0036-0037, 0048-0055, 0059.
A gesture recognition module 512 that analyzes the captured images of hand gestures from the cameras 312/514, 316/516, 320 to generate gesture data comprising a 3D skeletonized representation of joints and segments in the user’s hand. See Figs. 5 and 9; ¶¶ 0059, 0086-0087, 0098. The gesture recognition module 512 then analyzes the gesture data to identify a plurality of different types of static and dynamic hand gestures, including gestures in which the joints in the hand are bent. See Figs. 10-19; ¶¶ 0060, 0088-0093, 0119-0127. Thus, the 3D skeletonized representation of joints and segments in the user’s hand (i.e., the gesture data) includes gesture angles at which joints in the hand are bent. Further, the plurality of different types of hand gestures include gestures in which the palm/hand is flat. See Figs. 10 and 14; ¶¶ 0120, 0123.  Thus, the gesture data includes a plane representing an orientation of the hand.
Paek et al. also teaches: a microphone 528 that captures voice commands from the user; a voice recognition module 526 that generates voice data strings from the voice commands; and a gesture recognition engine 906 within the gesture recognition module 512 that uses the voice data strings from the voice recognition module 526 in combination with the gesture data to identify a component the user intends to control. See Figs. 5 and 9; ¶¶ 0062, 0099-0101, 0127.
Paek et al. further teaches output functionality 532 comprising a display 702 providing visual feedback via visual messages and speakers 704 providing audible feedback via audible messages. See Figs. 5, 7, 10-20 and 27; ¶ 0064. Examples of visual messages 1004, 2002, 2004, 2006 via the display 702 are shown in Figs. 10-20, which visual messages include an image of the component/function being controlled via hand gestures, prompts giving the user instructions for controlling various functions, a confirmation of a function performed, and a prompt instructing the user to redo a gesture when the system fails to identify the gesture. See ¶¶ 0088, 

Graumann et al. teaches that it was known in the art, at the time the invention was made, to provide a computer-implemented system that captures voice commands from the user via a microphone, processes the voice commands for use by the computer-implemented system (i.e., generates voice data strings from the voice commands), and identifies a component the user intends to control (e.g., a radio) based on a stored name of the component matching the voice data. See col. 1, ll. 14-29. Like Paek et al., Graumann et al. further teaches the use of voice commands in combination with hand gestures to identify the component the user intends to control, with the identification of the component based on a stored name of the component (what Grauman et al. refers to as a “grammar element”) matching the voice data more closely than other stored component names. See col. 4, l. 31 – col. 5, l. 11; col. 7, ll. 1-14; col. 7, l. 64 – col. 8, l. 16; col. 8, l. 47 – col. 9, l. 53; col. 10, ll. 5-14 and 38-67.

Hobbs et al. teaches a computer-implemented system and method comprising:
A 3D sensor system including one or more cameras 304 used to capture images of hand gestures made by a user. See Fig. 3A; ¶¶ 0019-0020, 0029. The system controls vehicle components based on the user’s hand gestures. See Figs. 1-5; ¶¶ 0015-0019, 0024-0027, 0030-0038, 0040-0043, 0049-0063.
A display 202 providing visual feedback via visual messages and speakers 758 providing audible feedback via audible messages, which feedback messages include a confirmation of a function performed (e.g., a visual image 302, 402 or an audible indication of a change in the controlled function), and a prompt instructing the user to redo a gesture. See Figs. 2, 3A, 3D, 4A, 4C and 7; ¶¶ 0039, 0045, 0055, 0063, 0107, 0110.
Hobbs et al. explains that a dynamic hand gesture can be analyzed to determine the extent of the gesture such that the control command generated based on the gesture includes not only a function to be performed (e.g., lowering a temperature or volume) but also a parameter of the 

Similarly to Hobbs et al., Heisterkamp ‘066 teaches that a control command generated based on a dynamic hand gesture includes not only a function to be performed (e.g., adjusting an exterior mirror 22) but also a parameter of the function (e.g., how much to adjust the mirror) based on the extent of the gesture. See Heisterkamp ‘1964 at col. 4, l. 64 – col. 5, l. 15; col. 9, ll. 6-11.
Heisterkamp ‘066 also teaches adjusting an exterior mirror 22 of a vehicle. The adjustment of the mirror involves rotation of the mirror and, thus, the parameter of the function (e.g., how much to adjust the mirror) includes an angle of rotation/orientation of the mirror. See Heisterkamp ‘196 at col. 4, l. 64 – col. 5, l. 15; col. 9, ll. 6-11.

Ito et al. teaches adjusting A/C vents 22a, 22b of a vehicle using hand gestures, wherein the adjustment of the A/C vents involves rotation of the A/C vents (i.e., controlling their rotational blowing direction) and, thus, the parameter of the function (e.g., how much to adjust the A/C vents) includes an angle of rotation/orientation of the vents. See Figs. 2 and 14; ¶¶ 0111, 0115.

Response to Arguments
The applicant’s arguments filed on January 12, 2021 have been fully considered. 

The applicant argues that the claims have been amended to overcome the previous objections under 37 CFR 1.173. The examiner concurs; therefore, the objections have been withdrawn.

The applicant argues that the claims have been amended to overcome the previous objections and rejections under 35 USC 132 and 251 based upon the improper introduction of new matter. The examiner concurs; therefore, the objections and rejections have been withdrawn.

With respect to the rejections of method claims 1 and 35 (and their dependent claims), the applicant argues that these claims do not invoke 35 U.S.C. 112, 6th paragraph, i.e., the means-plus-function exception to the BRI standard. The examiner disagrees for the reasons given in detail above. As explained above, the claimed methods are defined as “computer-implemented” and cannot be performed apart from a special purpose processor and/or special computer programming. Claims 1 and 35 do not recite sufficient structure for carrying out the claimed functions and, therefore, necessarily rely upon a generic placeholder(s) for the necessary special purpose processor and/or special computer programming.

The applicant argues that, even if the claims invoke 35 U.S.C. 112, 6th paragraph, the specification describes the specifics of the structure required to perform the claimed functions. In support of this argument, the applicant points to the disclosure of the processor 118 of the in-vehicle computing system 112, the processor 108 of the MCD 102, and/or the processor 128 of the remote server 122. However, as explained in detail above, it is not enough to disclose a general purpose processor. In this case, the applicant’s original disclosure fails to describe either (a) any specific structural characteristics of the special purpose computer/processor, or (b) the specific programming (i.e., the algorithm(s)) required to transform a general purpose computer/ processor into the claimed special purpose computer/processor for performing the claimed functions.

The applicant argues that the specification details specific steps within the flowcharts of Figs. 3 and 5 that are executed by the disclosed processor. However, as explained above, the flowcharts shown in Figs. 3 and 5 provide merely high-level overviews of the desired/intended outcomes. Such a disclosure does not constitute a proper and complete description of the particular algorithm(s) required to transform a general purpose computer/processor into the special purpose computer/processor that is required for implementation of the claimed computer-implemented invention and that performs the claimed functions. For computer-implemented inventions, the disclosure must describe each component of the computer-based system and also describe the specific functions of each component. Further, the disclosure must describe the software in detail by setting forth the specific algorithm(s), i.e., the specific steps or flowcharts, 

The applicant argues that the examiner has failed to provide any evidentiary basis, in either the statutes or case law, to support the examiner’s contentions. However, the examiner has followed the guidance provided in MPEP 2181, sections I-IV, which incorporate Federal Circuit precedent pertaining specifically to computer-implemented inventions. See also the 2019 Guidance published in the Federal Register on January 7, 2019, i.e., 84 Fed. Reg. 57 (pages 57-63). The examiner’s findings are also consistent with the recent Decisions on Appeal issued by the Patent Trial and Appeal Board (PTAB) in Appeal 2020-005723 and Appeal 2020-0057275. While not precedential themselves, these PTAB decisions specifically discuss the 2019 Guidance and its incorporation of Federal Circuit precedent pertaining specifically to computer-implemented inventions.

The applicant argues that claims 1-14, 45-47 and 49-56 have been amended to overcome the previous additional rejection under 35 USC 112(b) based upon indefinite claim language. The examiner concurs. However, applicant’s amendment necessitated new grounds of rejection. See GROUND 3 above.

The applicant argues that independent claims 35, 45 and 56 have been amended to overcome the previous rejections under 35 USC 102 and 103 as well as the previous rejection based on nonstatutory double patenting; specifically, these claims have been amended to require three-dimensional coordinates representing three-dimensional positions of the user's elbow, the user's wrist, and portions of the user's fingers. The examiner concurs; therefore, the rejections have been withdrawn.


Final Action
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a).

Response Period
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. 

In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Remarks
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail6 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/GAS/ and /GKD/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Citations are to Patent No. 9,346,471 (the patent for which reissue is currently sought) with corresponding disclosure found in the original disclosure of Application No. 13/834,007.
        2 As explained in MPEP 2181, section II.B., an algorithm is defined as a finite sequence of steps for solving a logical or mathematical problem or performing a task. 
        3 POSITA would appreciate that a field-programmable gate array (FPGA) is an integrated circuit designed to be configured by a customer or a designer after manufacturing – hence the term “field-programmable”.
        4 Heisterkamp ‘196 is an English language equivalent of Heisterkamp ‘066.
        
        5 Copies of these decisions can be retrieved at <https://developer.uspto.gov/ptab-web/#/search/decisions>.
        6 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.